Citation Nr: 0126293	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 RO decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied entitlement to service connection 
for a back disability.  In August 2001, the veteran testified 
at a Travel Board hearing before the undersigned Member of 
the Board in Huntington, West Virginia.


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current back disability and the veteran's period of active 
duty service, and he Has not had continuation of the same 
symptoms since his active service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records show that he was seen 
in January 1966 for a sore back after lifting his girlfriend.  
He reported non-radiating pain.  Point tender paraspinal 
muscles bilateral lumbar area was noted with an impression of 
muscle strain.  There were no further complaints or treatment 
for the veteran's back.  At the veteran's February 1966 
Report of Medical History and separation examination, he had 
no complaints of a back disorder and there were normal 
clinical evaluations noted of the spine and upper and lower 
extremities, to include other musculoskeletal.  

Private outpatient treatment records from D.L.W., M.D., dated 
September 1987 to May 1993, show that in a May 1993 
examination it was noted that the veteran might have some 
chronic cervical disc syndrome causing pain out at the right 
shoulder and had a history of low back pain radiating down 
the right leg, which was indicated as probably a form of 
lumbar disc syndrome, chronic.  

Private treatment records from M.K., M.D. dated May 1993 to 
May 1994, show that an x-ray of the lumbar spine in May 1993 
revealed no evidence of acute traumatic bony or joint 
pathology.  Moderately severe degenerative changes were noted 
at all levels, with anterior osteophytes.  There was also 
slight disc space narrowing at the level of L1-L2.  The 
remaining disc spaces, pedicles, spinous processes and 
transverse processes appeared to be intact.  Degenerative 
disc disease lumbar spine was noted in a May 1994 treatment 
record.

At his August 1994 VA examination, the veteran reported that 
after service in 1966 he worked in the coal mines driving a 
truck and had not worked since 1993.  The examiner noted that 
the veteran was seeing a medical doctor for his arthritis of 
the back and had a chiropractor treat him for a while.  The 
veteran reported that his back pain never quit and his 
chiropractor told him he had some spurs in his back.  The 
veteran described his low back pain as being in the midline 
in the middle of the lumbar spine and radiated up to probably 
the L-1 vertebrae level.  He indicated that his pain in the 
low back area was a sharp pain and sometimes he could not get 
around for days because of the sore back.  The veteran 
indicated that the back pain started 6-7 years prior.  The 
diagnosis was arthritis of the lumbar spine as indicated by a 
spur formation anterior and lateral of the body of the 
vertebrae of the lumbar spine.  The examiner noted that the 
arthritis that the veteran had in the lumbar spine was the 
kind that was seen with heavy working people such as miners, 
truck drivers and such.  

Letter from M.K., M.D., dated August 1996 indicates that the 
veteran had been a patient since 1990 and the veteran had 
been a coal miner for 26 years since March 1968.  The 
physician indicated that the veteran had been awarded medical 
disability primarily due to orthopedic impairments on work-
related back, knees, neck and bilateral knee stability.  It 
was his medical opinion that the veteran's cumulative 
orthopedic impairments were due to his job in the coal mines.

Letter dated November 1997 from Reynolds Memorial Hospital 
indicated that a through search of patients' records had been 
completed and no records of the veteran's were found.  

Private medical records from W.B.G., D.O., dated November 
1977 to September 1995 show treatment for the veteran's back 
and related pain.  Letter dated October 1997 indicated that 
the veteran hurt his back while working for Island Creek Coal 
Co. in November 1977.  The physician indicated that he 
treated the veteran for two months for that injury and had 
treated him off and on ever since that time for back 
problems.  The physician indicated that the 1977 injury 
caused an instability and weakness of the veteran's spine 
that had become progressively worse over the years.

A statement dated June 2000 from a co-worker indicated that 
he was working with the veteran in the spring of 1967 
clearing the land to build the Big Ditch Lake and the dozer 
the veteran was operating broke.  The veteran and the co-
worker were trying to fix the equipment and the co-worker 
remembered that the veteran was off work for awhile after the 
incident.

At his August 2001 Travel Board hearing, the veteran 
testified that he injured his back in service in January 1966 
lifting his girlfriend.  He believed that he pulled some 
muscles.  The veteran testified that he refueled aircraft in 
the service and continued to have back problems, but did not 
go to sick call because it was frowned upon.  The veteran 
also indicated that he hurt his back in 1967 working on a 
dozer and was off work for 3 to 4 weeks and returned to work.  
He testified that he began working in the coal mines in 1968 
and injured his back again.  He was admitted to Reynolds 
Memorial Hospital and was in for approximately one week.  The 
veteran indicated that he tried obtaining the medical records 
from Reynolds Memorial Hospital, but was told that there were 
no records of him being treated and that after a certain time 
period, the records were destroyed.  He also stated that he 
has had pain in his back, just below the back on the right 
side, since his injury in service.


Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
Veterans Claims Assistance Act of 2000, (VCAA) Pub. L. 106-
475 (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  VCAA 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  See also implementing regulations at 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes service medical records, 
September 1987 to May 1993 private treatment reports and May 
1993 letter from D.L.W., M.D., private treatment records from 
M.K., M.D. dated May 1993 to May 1994, medical opinion from 
M.K., M.D., dated August 1996, August 1994 VA examination 
report, letter from W.B.G., D.O., dated October 1997, private 
treatment records from W.B.G., D.O., dated November 1977 to 
September 1995, and correspondence from Reynolds Memorial 
Hospital dated November 1997.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the disability at 
issue.  The discussion in the statement of the case has 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Although the veteran's last VA examination was conducted in 
August 1994, under 38 U.S.C. § 5103A, an examination or 
opinion is necessary only if the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  In this case, the above referenced 
medical evidence to include the private medical opinion is 
sufficient to make a decision on the claim.  Thus, although 
the claim was developed before the effective date of the 
VCAA, there is no reasonable possibility that further 
development would aid in substantiating the claims and, 
therefore, a remand is not necessary.  38 U.S.C.A. § 5103A; 
66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The issues before the Board involve a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).


Analysis

The veteran contends that he injured his back in service in 
January 1966 while lifting his girlfriend and continued to 
have the same back problem since that date.

Post-service medical reports show that the veteran injured 
his back while working in the coal mines in 1977 with 
continued treatment after that date.  There are no medical 
reports showing treatment for his back prior to that date, 
and the veteran testified that he could not secure private 
medical records from the 1960s, or after his separation from 
service.  None of the medical reports suggests a link between 
the veteran's current back disability and a disease or injury 
in service.  In fact, at his August 1994 VA examination, the 
veteran did not report an injury in service and the examiner 
indicated that the arthritis that the veteran had in his 
lumbar spine was the kind that was seen with heavy working 
people such as miners, truck drivers and such.  In addition, 
a private opinion from M.K., M.D., indicated that the veteran 
had been a miner for 26 years and that cumulative orthopedic 
impairments were due to his job in the coalmines.  For these 
reasons, the evidence does not establish a basis for the 
grant for service connection for a back disability.

The veteran has testified that he has had continuous pain in 
his back since his injury in service.  However, in his 
hearing testimony, the veteran described his continuous back 
pain as located below the belt on the right side, while the 
medical reports dated over the past several years indicate 
that the veteran has had pain in the middle of the back.  
According to the report of the examination of August 1994, 
for example, the veteran told the examiner that his back pain 
was "in the middle of the lumbar spine."  In view of the 
inconsistency between the veteran's testimony and the medical 
records, the evidence is insufficient to establish the 
presence of continuity of symtoms from the reported injury in 
1966 to the present.  As the clear preponderance of the 
evidence evidence establishes that the veteran does not have 
a current back disability that is the result of an injury 
that occurred in service, a basis for the grant of service 
connection has not been established.

ORDER

Entitlement to service connection for a back disability is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

